*351ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-186, 04-187, 04-275, 07-015, 07-016, 07-018, 07-019, 07-020, 07-021, 07-022, 07-023, and 07-024, concluding that
(1) the defunct law firm of TOMAR, SIMONOFF, ADOURIAN, O’BRIEN, KAPLAN, JACOBY & GRAZIANO, P.C., formerly of CHERRY HILL, CAMDEN AND NORTHFIELD, NEW JERSEY, AND WILMINGTON, DELAWARE, should be censured for violating RPC 5.1(a) (failure to satisfy responsibilities of law firms), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper compensation for recommendation or securing lawyer’s employment), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and,
(2) MICHAEL A. KAPLAN, of MARLTON, who was admitted to the Bar of this State in 1969, should be suspended from the practice of law for a period of one year for violating RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.3(b) (failure to directly supervise conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and,
(3) RONALD A. GRAZIANO, of CHERRY HILL, who was admitted to the Bar of this State in 1974, should be suspended *352from the practice of law for a period of one year for violating RPC 1.15(a) (failure to safeguard client funds), RPC 3.3(a)(5) (failure to disclose a material fact to a tribunal), RPC 5.1(c)(1) (ordering or ratifying another lawyer’s conduct), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.3(b) (failure to directly supervise conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice); and,
(4) CHARLES H. RILEY, of CHERRY HILL, who was admitted to the Bar of this State in 1973, should be suspended from the practice of law for a period of six months for violating RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.3(b) (failure to directly supervise conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
(5) CYNTHIA ANN BRASSINGTON, of LINWOOD, who was admitted to the Bar of this State in 1993, should be reprimanded for violating RPC 1.15 (failure to safeguard funds; recordkeeping), RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and
DAVID T. JACOBY, of CHERRY HILL, who was admitted to the Bar of this State in 1972, should not be disciplined for violating RPC 5.3(a) (failure to adopt and maintain reasonable *353efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
(7) ROBERT F. O’BRIEN, of NORTHPIELD, who was admitted to the Bar of this State in 1969, should not be disciplined for violating RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
(8) ALAN H. SKLARSKY, of CHERRY HILL, who was admitted to the Bar of this State in 1978, should not be disciplined for violating RPC 5.1(e)(1) (ordering or ratifying another lawyer’s conduct), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
(9) ROBERT M. CAPUANO, of MARLTON, who was admitted to the Bar of this State in 1977, should not be disciplined for violating RPC 5.1(c)(1) (ordering or ratifying another lawyer’s conduct), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
*354(10) HOWARD S. SIMONOFF, formerly of CHERRY HILL, who was admitted to the Bar of this State in 1961, should not be disciplined for violating RPC 5.1(c)(1) (ordering or ratifying another lawyer’s conduct), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
(11) EDWARD M. ADOURIAN, JR., formerly of CHERRY HILL, who was admitted to the Bar of this State in 1961, should not be disciplined for violating RPC 5.1(c)(1) (ordering or ratifying another lawyer’s conduct), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
(12) ALFRED P. VITARELLI, of HADDONFIELD, who was admitted to the Bar of this State in 1977, should not be disciplined for violating RPC 5.1(c)(1) (ordering or ratifying another lawyer’s conduct), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct); and
(13) CHARLES L. WINNE, of MT. LAUREL, who was admitted to the Bar of this State in 1975, should not be disciplined for violating RPC 5.1(c)(1) (ordering or ratifying another lawyer’s conduct), RPC 5.3(a) (failure to adopt and maintain reasonable efforts concerning conduct of retained or employed nonlawyers), *355RPC 5.4(a) (prohibited fee sharing), RPC 7.3(d) (improper fee sharing), RPC 8.1(b) (failure to disclose fact necessary to correct misapprehension), RPC 8.3(a) (failure to report professional misconduct of another), and RPC 8.4(a) (engaging in or knowingly assisting or inducing professional misconduct);
And MICHAEL A. KAPLAN, RONALD A GRAZIANO, CHARLES H. RILEY, CYNTHIA ANN BRASSINGTON, DAVID T. JACOBY, and ROBERT F. O’BRIEN having been ordered to show cause why each of them should not be disbarred or otherwise disciplined;
And ALAN H. SKLARSKY, ROBERT M. CAPUANO, HOWARD S. SIMONOFF, EDWARD N. ADOURIAN, JR., ALFRED P. VITARELLI, and CHARLES L. WINNE having consented to the imposition of a reprimand as the appropriate measure of discipline;
And the Court having determined that no complaint was filed against the defunct law firm of TOMAR, SIMONOFF, ADOURIAN, O’BRIEN, KAPLAN, JACOBY & GRAZIANO, P.C.;
And the Court having determined further that the determination of the Disciplinary Review Board that RONALD A. GRAZIANO violated RPC 1.15(a) (failure to safeguard client funds) should be vacated;
And the Court having determined further that, in all other respects, the conclusions of the Disciplinary Review Board in respect of the misconduct alleged against each respondent are supported by clear and convincing evidence;
And the Court having determined further that the misconduct of each of MICHAEL A. KAPLAN, RONALD A. GRAZIANO, and CHARLES H. RILEY warrants the imposition of suspensions from the practice of law but that, because of the extraordinary delay, for which respondents, in the main, were not responsible, in the investigation, prosecution, and resolution of these matters, their otherwise unblemished careers as attorneys, and their exemplary service to the community, the term of suspension *356should be suspended and each of them placed on probation as herein set forth;
And good cause appearing;
It is ORDERED that the censure against the defunct law firm of TOMAR, SIMONOFF, ABOURIAN, O’BRIEN, KAPLAN, JACOBY & GRAZIANO, P.C. is hereby vacated; and it is further
ORDERED that the imposition of a one-year suspension of MICHAEL A. KAPLAN from the practice is hereby suspended; that MICHAEL A. KAPLAN is placed on probation for a period of one year, commencing as of the date of this Order, with the condition that he remain free of any further charges of misconduct; and that, on satisfactory completion of the terms of probation, his probation shall be discharged; and it is further
ORDERED that the imposition of a one-year suspension of RONALD A, GRAZIANO from the practice is hereby suspended; that RONALD A. GRAZIANO is placed on probation for a period of one year, commencing as of the date of this Order, with the condition that he remain free of any further charges of misconduct; and that, on satisfactory completion of the terms of probation, his probation shall be discharged; and it is further
ORDERED that the imposition of a six-month suspension of CHARLES H. RILEY from the practice is hereby suspended; that CHARLES H. RILEY is placed on probation for a period of six months, commencing as of the date of this Order, with the condition that he remain free of any further charges of misconduct; and that, on satisfactory completion of the terms of probation, his probation shall be discharged; and it is further
ORDERED that each of CYNTHIA ANN BRASSINGTON, DAVID T. JACOBY, ROBERT F. O’BRIEN, ALAN H. SKLARSKY, ROBERT M. CAPUANO, HOWARD S. SIMONOFF, EDWARD N. ADOURIAN, JR., ALFRED P. VITARELLI, and CHARLES L. WINNE is hereby reprimanded; and it is further
*357ORDERED that the entire record of this .matter be made a permanent part of each respondent’s file as an attorney at law of this State; and it is further
ORDERED that each respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and disciplinary expenses actually incurred in the investigation and prosecution of this matter, as provided in Rule 1:20-17.
Chief Justice RABNER and Justices LONG, LaVECCHIA, WALLACE, RIVERA-SOTO and HOENS join in the Court’s Order. Justice ALBIN did not participate.